“[*]” = omitted, confidential material, which material has been separately filed
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

EXHIBIT 10.6

EXHIBIT C

FORM OF DEERFIELD WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OR REDEMPTION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR
EXERCISED UNLESS (I) A REGISTRATION STATEMENT REGISTERING SUCH SECURITIES UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS SHALL HAVE BECOME
EFFECTIVE, (II) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR
(III) SUCH SECURITIES ARE SOLD PURSUANT TO RULE 144 OR RULE 144A.

THE COMPANY SHALL NOT ISSUE PURSUANT TO THIS CERTIFICATE AND ANY OTHER WARRANT
CERTIFICATES OR OTHER SECURITIES OF THE COMPANY ISSUED PURSUANT TO THE FACILITY
AGREEMENT DATED AS OF JUNE 26, 2008 (THE “FACILITY AGREEMENT”), AS AMENDED FROM
TIME TO TIME, AND THE HOLDER SHALL HAVE NO RIGHT TO ACQUIRE PURSUANT TO THIS
CERTIFICATE AND ANY OTHER WARRANT CERTIFICATES OR OTHER SECURITIES OF THE
COMPANY ISSUED PURSUANT TO THE FACILITY AGREEMENT, ANY SHARES OF COMMON STOCK
UPON EXERCISE AND/OR CONVERSION OF THIS CERTIFICATE AND ANY OTHER WARRANT
CERTIFICATES OR OTHER SECURITIES OF THE COMPANY ISSUED PURSUANT TO THE FACILITY
AGREEMENT, THAT WOULD IN THE AGGREGATE EXCEED 13,675,091 SHARES OF COMMON STOCK.
COPIES OF THE FACILITY AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST
MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

Warrant to Purchase

 

[            ] shares

  Warrant Number [            ]

Warrant to Purchase Common Stock

of

ZYMOGENETICS, INC.

THIS CERTIFIES that [DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P. /DEERFIELD
PRIVATE DESIGN FUND, L.P.] or any subsequent holder(s) hereof (“Holder”) has the
right to purchase from ZYMOGENETICS, INC., a Washington corporation, (the
“Company”), [                                        ] ([            ]) fully
paid and nonassessable shares, of the Company’s common stock, no par value per
share (“Common Stock”), subject to adjustment as provided herein, at a price
equal to the Exercise Price (as defined in Section 3 below), at any time during
the Term (as defined below).

Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.

 

1. Date of Issuance and Term.

This Warrant shall be deemed to be issued on                      (the “Date of
Issuance”). The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., New York City time, on                      [FOR FIRST WARRANTS, SIX
YEARS FROM DATE FACILITY AGREEMENT IS EXECUTED; FOR OTHER WARRANTS, SIX YEARS
FROM DISTRIBUTION DATE] (the “Term”). This Warrant was issued in conjunction
with that certain Facility Agreement (the



--------------------------------------------------------------------------------

“Facility Agreement”) and the Registration Rights Agreement (“Registration
Rights Agreement”) by and among the Company, Deerfield Private Design Fund, L.P.
and Deerfield Private Design International, L.P., each dated June 26, 2008,
entered into in conjunction herewith.

Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of shares of Common Stock
upon exercise of this Warrant to the extent that, upon such exercise, the number
of shares of Common Stock then beneficially owned by the Holder and its
Affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”) (including shares
held by any “group” of which the Holder is a member, but excluding shares
beneficially owned by virtue of the ownership of securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) would exceed 9.98% of the total
number of shares of Common Stock then issued and outstanding. For purposes
hereof, “group” has the meaning set forth in Section 13(d) of the Exchange Act
and applicable regulations of the Securities and Exchange Commission (the
“SEC”), and the percentage held by the Holder shall be determined in a manner
consistent with the provisions of Section 13(d) of the Exchange Act. Upon the
written request of the Holder, the Company shall, within two (2) Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.

Further, notwithstanding anything to the contrary, the Company shall not issue
pursuant to this Warrant and any other Warrants or other securities of the
Company issued pursuant to the Facility Agreement, and the Holder shall have no
right to acquire pursuant to this Warrant and any other Warrants or other
securities of the Company issued pursuant to the Facility Agreement, any shares
of Common Stock upon exercise and/or conversion of this Warrant and any other
Warrants or other securities of the Company issued pursuant to the Facility
Agreement, that would in the aggregate exceed 13,675,091 shares of Common Stock;
and, provided further, that the foregoing limitation shall not be construed to
require any other issuance or other payment, distribution or otherwise by the
Company of any additional securities, payments or otherwise.

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”). With
respect to a Holder of Warrants, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such Holder
will be deemed to be an Affiliate of such Holder.

“Business Day” means a day on which banks are open for business in New York, New
York, United States of America.

“Holder” means [Deerfield Private Design International, L.P./Deerfield Private
Design Fund, L.P.] and any transferee or assignee pursuant to the terms of this
Warrant.

 

2. Exercise.

(a) Manner of Exercise. During the Term, this Warrant may be Exercised as to all
or any lesser number of full shares of Common Stock covered hereby (the “Warrant
Shares” or the “Shares”) upon surrender of this Warrant, with the Exercise Form
attached hereto as Exhibit A (the “Exercise Form”) duly completed and executed,
at the office of the Company, Zymogenetics, Inc., 1201 Eastlake Avenue East,
Seattle, WA 98102, Attn: Chief Financial Officer, Phone: (206) 442-6600, Fax:
(206) 442-6580, or at such other office or agency as the Company may designate
in writing, by overnight mail, with an advance copy of the Exercise Form sent to
the Company and its transfer agent (“Transfer Agent”) by facsimile (such
surrender hereinafter called the “Exercise” of this Warrant).

(b) Date of Exercise. The “Date of Exercise” of the Warrant shall be defined as
the date that the Exercise Form attached hereto as Exhibit A, completed and
executed, and the original Warrant are received by the Company pursuant to
Section 3 below. Upon receipt of the properly completed and executed Exercise
Form and the original Warrant by the Company, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been Exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares as the case may be.

(c) Delivery of Common Stock Upon Exercise. Within three (3) Business Days after
any Date of Exercise (plus any additional days caused by any incorrect or
incomplete information provided by Holder to the Company hereunder (the
“Delivery Period”), the Company shall issue and deliver (or cause its Transfer
Agent so to issue and deliver) in accordance with the terms hereof to or upon
the order of the Holder that number of shares of Common Stock (“Exercise
Shares”) for the portion of this Warrant converted as shall be determined in
accordance herewith. Upon the Exercise of this Warrant or any part thereof, the
Company shall, at its own cost and expense, take all reasonable action,
including, as necessary, obtaining

 

  -2-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

and delivering, an opinion of counsel to assure that the Transfer Agent shall
issue stock certificates in the name of Holder (or its nominee) or such other
persons as designated by Holder and in such denominations to be specified at
Exercise representing the number of shares of Common Stock issuable upon such
Exercise. The Company warrants that no instructions contrary to these
instructions have been or will be given to the Transfer Agent and that, unless
waived by the Holder, this Warrant and the Exercise Shares will be free-trading,
and freely transferable, and will not contain a legend restricting the resale or
transferability of the Exercise Shares if the Unrestricted Conditions (as
defined below) are met.

(d) Delivery Failure. In addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Exercise Shares by the end of the Delivery Period (a “Delivery
Failure”), the Holder will be entitled to revoke all or part of the relevant
Exercise Form by delivery of a notice to such effect to the Company whereupon
the Company and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the liquidated
damages described herein shall be payable through the date notice of revocation
or rescission is given to the Company.

 

(e) Legends.

(i) Restrictive Legend. The Holder understands that until such time as this
Warrant, the Exercise Shares and the Redemption Shares, as applicable, have been
registered under the Securities Act as contemplated by the Registration Rights
Agreement or otherwise may be sold pursuant to Rule 144 under the Securities Act
or an exemption from registration under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold or as otherwise may be appropriate, this Warrant, the
Exercise Shares and the Redemption Shares, as applicable, shall bear any or all
of the restrictive legends in substantially the following forms (and a
stop-transfer order may be placed against transfer of the certificates for such
securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (I) A REGISTRATION
STATEMENT REGISTERING SUCH SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE, (II) THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE
STATE SECURITIES LAWS, INCLUDING PURSUANT TO A SO-CALLED “4(1) AND A HALF” SALE,
OR (III) SUCH SECURITIES ARE SOLD PURSUANT TO RULE 144 OR RULE 144A.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF JUNE 26, 2008, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

“THE COMPANY SHALL NOT ISSUE PURSUANT TO THIS CERTIFICATE AND ANY OTHER WARRANT
CERTIFICATES OR OTHER SECURITIES OF THE COMPANY ISSUED PURSUANT TO THE FACILITY
AGREEMENT DATED AS OF JUNE 26, 2008 (THE “FACILITY AGREEMENT”), AS AMENDED FROM
TIME TO TIME, AND THE HOLDER SHALL HAVE NO RIGHT TO ACQUIRE PURSUANT TO THIS
CERTIFICATE AND ANY OTHER WARRANT CERTIFICATES OR OTHER SECURITIES OF THE
COMPANY ISSUED PURSUANT TO THE FACILITY AGREEMENT, ANY SHARES OF COMMON STOCK
UPON EXERCISE AND/OR CONVERSION OF THIS CERTIFICATE AND ANY OTHER WARRANT
CERTIFICATES OR OTHER SECURITIES OF THE COMPANY ISSUED PURSUANT TO THE FACILITY
AGREEMENT, THAT WOULD IN THE AGGREGATE EXCEED 13,675,091 SHARES OF COMMON STOCK.
COPIES OF THE FACILITY AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST
MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.”

(ii) Removal of Restrictive Legends. This Warrant, the certificates evidencing
the Exercise Shares and any Redemption Shares (as defined below), as applicable,
shall not contain any legend restricting the transfer thereof (including the
applicable legend set forth above in Section 2(e)(i)): (A) while a registration
statement (including a Registration Statement, as defined in the Registration
Rights Agreement, or any Shelf Registration Statement with respect to Redemption
Shares, as defined in

 

  -3-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Section 4(c) below) covering the sale or resale of such security is effective
under the Securities Act, or (B) following any sale of such Warrant, Exercise
Shares and/or Redemption Shares pursuant to Rule 144, or (C) if such Warrant,
Exercise Shares and/or Redemption Shares are eligible for sale under
Rule 144(b)(1)(i), or (D) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC) and the Company shall have
received an opinion of counsel of Holder to such effect (collectively, the
“Unrestricted Conditions”). The Company shall cause its counsel to issue a legal
opinion to the Transfer Agent promptly after the Effective Date (as defined
below) if required by the Company’s transfer agent to effect the issuance of the
Exercise Shares or any Redemption Shares without a restrictive legend or removal
of the legend hereunder. If the Unrestricted Conditions are met at the time of
issuance of this Warrant, Exercise Shares and/or Redemption Shares, then such
Warrant, Exercise Shares and/or Redemption Shares shall be issued free of all
legends. The Company agrees that following the Effective Date or at such time as
the Unrestricted Conditions are met or such legend is otherwise no longer
required under this Section 2(e), it will, no later than three (3) Trading Days
following the delivery (the “Unlegended Shares Delivery Deadline”) by the Holder
to the Company or the Transfer Agent of this Warrant and a certificate
representing Exercise Shares or Redemption Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Holder this Warrant and/or a certificate (or
electronic transfer) representing such shares that is free from all restrictive
and other legends. For purposes hereof, “Effective Date” shall mean the date
that the Registration Statement that the Company is required to file pursuant to
the Registration Rights Agreement or any Shelf Registration Statement pursuant
to Section 4(c) below has been declared effective by the SEC.

(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from this Warrant and any certificates representing
securities as set forth in Section 2(e)(ii) above is predicated upon the
Company’s reliance that the Holder will sell this Warrant, Exercise Shares
and/or Redemption Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if such securities are sold pursuant to a
Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein.

(f) Cancellation of Warrant. This Warrant shall be canceled upon the full
Exercise of this Warrant or upon full redemption of this Warrant. As soon as
practical after the Date of Exercise, Holder shall be entitled to receive Common
Stock for the number of shares purchased upon such Exercise of this Warrant, and
if this Warrant is not Exercised in full, Holder shall be entitled to receive a
new Warrant (containing terms identical to this Warrant) representing any
unexercised portion of this Warrant in addition to such Common Stock.

(g) Holder of Record. Each person in whose name any Warrant for shares of Common
Stock is issued shall, for all purposes, be deemed to be the Holder of record of
such shares on the Date of Exercise of this Warrant, irrespective of the date of
delivery of the Common Stock purchased upon the Exercise of this Warrant.
Nothing in this Warrant shall be construed as conferring upon Holder any rights
as a shareholder of the Company.

(h) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon Exercise or legend removal or
representing Redemption Shares, provided the Company’s Transfer Agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon written request of the Holder, the Company shall
use reasonable efforts to cause its Transfer Agent to electronically transmit
the Common Stock issuable to the Holder by crediting the account of the Holder’s
prime broker with DTC through its Deposit Withdrawal Agent Commission (DWAC)
system. The time periods for delivery and penalties described herein shall apply
to the electronic transmittals described herein. Any delivery not effected by
electronic transmission shall be effected by delivery of physical certificates.

(i) Buy-In. In addition to any other rights available to the Holder, if the
Company fails to cause its Transfer Agent to transmit to the Holder a
certificate or certificates representing the Exercise Shares pursuant to an
Exercise on or before the Delivery Period, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder’s brokerage firm otherwise purchases shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Exercise Shares which the
Holder anticipated receiving upon such Exercise (a “Buy-In”), then the Company
shall (1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Exercise Shares that the Company was required to deliver to the Holder
in connection with the Exercise at issue times and (B) the price at which the
sell order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Exercise Shares for which such Exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its Exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
Exercise to cover the sale of

 

  -4-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence,
the Company shall be required to pay the Holder $1,000. The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Company. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon Exercise of the Warrant as
required pursuant to the terms hereof.

 

3. Payment of Warrant Exercise Price.

(a) Exercise. The Exercise Price (“Exercise Price”) shall initially equal
$             per share subject to adjustment pursuant to the terms hereof,
including but not limited to Section 5 below.

The Holder may only exercise this Warrant in a cashless exercise transaction. In
order to effect a Cashless Exercise, the Holder shall surrender this Warrant at
the principal office of the Company together with notice of exercise, in which
event the Company shall issue Holder a number of shares of Common Stock computed
using the following formula (a “Cashless Exercise”):

X = Y (A-B)/A

where: X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(ii), where “Market Price,” as of any date, means the average Volume
Weighted Average Price (as defined herein) of the Company’s Common Stock during
the ten (10) consecutive Trading Day period immediately preceding the date in
question.

B = the Exercise Price.

As used herein, the “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price (based on a Trading Day from
9:30 a.m. to 4:00 p.m. (New York time))) on The NASDAQ Global Market (“NASDAQ”)
as reported by, or based upon data reported by, Bloomberg Financial Markets or
an equivalent, reliable reporting service mutually acceptable to and hereafter
designated by holders of a majority in interest of the Warrants and the Company
(“Bloomberg”) or, if NASDAQ is not the principal trading market for such
security, the volume weighted average sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed in the over the counter market by the
Financial Industry Regulatory Authority or in the “pink sheets” by the National
Quotation Bureau, Inc. If the Volume Weighted Average Price cannot be calculated
for such security for such date in the manner provided above, the volume
weighted average price shall be the fair market value as mutually determined by
the Company and the Holders of a majority in interest of the Warrants being
Exercised for which the calculation of the volume weighted average price is
required in order to determine the Exercise Price of such Warrants. “Trading
Day” shall mean any day on which the Common Sock is traded for any period on
NASDAQ, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.

For purposes of Rule 144 and Section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon Exercise shall
be deemed to have been acquired at the time this Warrant was issued and
moreover, it is intended, understood and acknowledged that the holding period
for the Common Stock issuable upon Exercise of this Warrant shall be deemed to
have commenced on the date this Warrant was issued, as provided for under
applicable law.

(b) Dispute Resolution. In the case of a dispute as to the determination of the
closing price or the Volume Weighted Average Price of the Company’s Common Stock
or the arithmetic calculation of the Exercise Price, Market Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt,
or deemed receipt, of the Exercise Notice or Redemption Notice, or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within two (2) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
(2) Business Days submit via facsimile (i) the disputed determination of the

 

  -5-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

closing price or the Volume Weighted Average Price of the Company’s Common Stock
to an independent, reputable investment bank selected by the Company and
approved by the Holders of a Majority in interest of the Warrants, which
approval shall not be unreasonably withheld or (ii) the disputed arithmetic
calculation of the Exercise Price, Market Price or any Major Transaction Warrant
Redemption Price to the Company’s independent, outside accountant. The Company
shall use reasonable efforts to cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error, and the Company
and the Holder shall each pay one half of the fees and costs of such investment
bank or accountant.

 

4. Transfer and Registration.

(a) Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed; provided, however, that any transfer of this Warrant or
any portion hereof shall be for a portion of the Warrant representing the right
to purchase at least 100,000 shares of Common Stock (as such amount may be
adjusted from time to time pursuant to Section 5(b) hereof) unless such transfer
is for the entire remaining portion of this Warrant then held by the Holder.
This Warrant shall be canceled upon such surrender and, as soon as practicable
thereafter, the person to whom such transfer is made shall be entitled to
receive a new Warrant or Warrants as to the portion of this Warrant transferred,
and Holder shall be entitled to receive a new Warrant as to the portion hereof
retained.

(b) Registrable Securities. The Common Stock issuable upon the Exercise of this
Warrant has registration rights pursuant to the Registration Rights Agreement.

(c) Registration of Redemption Shares. The Company agrees to prepare and file
with the SEC one or more “shelf” registration statement(s) on Form S-3 for an
offering to be made on a continuous basis pursuant to Rule 415 of the Securities
Act following issuance of this Warrant, and to use reasonable best efforts to
cause any such Shelf Registration Statement to become effective as soon as
possible after such filing, covering the issuance of a sufficient number of
shares of Common Stock that may be delivered by it upon a redemption of this
Warrant under Sections 5(c)(iii) or 11 or in satisfaction of any Failure
Payments (as defined in Section 10 below) under Section 10 (the “Shelf
Registration Statement”). For so long as all or any portion of this Warrant is
outstanding, the Company agrees to use its reasonable best efforts to ensure
that any Shelf Registration Statement shall continuously be effective and
contain a sufficient number of shares of Common Stock available to be issued
pursuant to any such Shelf Registration Statement to cover shares estimated by
the Company in good faith that may be issuable by it upon a redemption of this
Warrant under Sections 5(c)(iii) or 11 or in satisfaction of any Failure
Payments under Section 10, including by preparing and filing such amendments
(including post-effective amendments) and supplements to any such Shelf
Registration Statement and preparing and filing a subsequent Shelf Registration
Statement if a previously filed and effective Shelf Registration Statement will
no longer be deemed current and effective or such Shelf Registration Statement
does not cover a sufficient number of shares that may be issuable by the Company
upon a redemption of this Warrant under Sections 5(c)(iii) or 11 or in
satisfaction of any Failure Payments under Section 10. To the extent the Shelf
Registration Statement provided for under this paragraph is effective, at any
time that shares of Common Stock are issuable to the Holder upon a redemption of
the Warrant under Sections 5(c)(iii) or 11 or in satisfaction of any Failure
Payments under Section 10, such shares delivered to the Holder shall be
registered pursuant to such Shelf Registration Statement. Notwithstanding
anything to the contrary herein (i) the Company may delay or suspend the
effectiveness of a Shelf Registration Statement or the use of any prospectus
forming a part of a Shelf Registration Statement due to the non-disclosure of
material, non-public information concerning the Company, the disclosure of which
at the time is not in its best interest of the Company in the good faith opinion
of the Company; provided that no such periods shall individually exceed 45 days
or in the aggregate exceed 90 days during any 12-month period and (ii) a delay
in the effectiveness of a Shelf Registration Statement caused solely by the
filing of a request for confidential treatment shall not be deemed an Event of
Failure or an Event of Default herein.

“Redemption Shares” means shares of Common Stock of the Company that may be
issuable from time to time pursuant to Section 5(c)(iii), 10 and/or 11 hereof
and that are registered for sale under the Securities Act pursuant to a Shelf
Registration Statement as contemplated by this Section 4(c) or, if such a
registration statement is not then effective, shares of Common Stock of the
Company that are not so registered.

 

5. Adjustments Upon Certain Events.

(a) Participation. The Holder, as the holder of this Warrant, shall be entitled
to receive such dividends paid and distributions of any kind made to the holders
of Common Stock of the Company to the same extent as if the Holder had

 

  -6-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Exercised this Warrant into Common Stock (without regard to any limitations on
exercise herein or elsewhere and without regard to whether or not a sufficient
number of shares are authorized and reserved to effect any such exercise and
issuance) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.

(b) Recapitalization or Reclassification. If the Company shall at any time
effect a recapitalization, reclassification or other similar transaction of such
character that the shares of Common Stock shall be changed into or become
exchangeable for a larger or smaller number of shares, then upon the effective
date thereof, the number of shares of Common Stock which Holder shall be
entitled to purchase upon Exercise of this Warrant shall be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of shares of Common Stock by reason of such recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased. The
Company shall give Holder the same notice it provides to holders of Common Stock
of any transaction described in this Section 5(b).

 

(c) Rights Upon Major Transaction.

(i) Major Transaction. In the event that a Major Transaction (as defined below)
occurs, and unless the Holder waives its rights under this Section with respect
to such Major Transaction, the Holder, at its option, may require the Company to
either (A) redeem the Holder’s outstanding Warrants in accordance with
Section 5(c)(iii) below or (B) if the conditions set forth in Section 5(c)(ii)
below are satisfied, elect to have the Major Transaction treated as an
Assumption.

Each of the following events shall constitute a “Major Transaction”:

(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold a majority of the shares of Common Stock or (b) no longer have the
ability to elect a majority of the board of directors of the Company or
(2)(x) as a result of which shares of Common Stock shall be changed into (or the
shares of Common Stock become entitled to receive) the same or a different
number of shares of the same or another class or classes of stock or securities
of another entity and (y) the holders of equity interests in the Company
immediately preceding such consolidation, merger, exchange, recapitalization,
reorganization, combination or event do not hold a substantially equivalent
percentage of equity interest of the other entity immediately following such
consolidation, merger, exchange, recapitalization, reorganization, combination
or event (collectively, a “Change of Control Transaction”);

(B) the sale or transfer (excluding the grant of a security interest or lien or
similar rights) in one transaction or in a series of related transactions (i) of
all or substantially all of the assets of the Company or (ii) of assets for a
purchase price equal to more than [  *  ];

(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control Transaction shall have occurred and is completed;

(D) the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) of the Company; or

(E) the shares of Common Stock cease to be listed, traded or publicly quoted on
the NASDAQ Global Market and are not promptly re-listed or requoted on the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Capital Market.

(ii) Assumption. [  *  ]. Upon the occurrence of any Major Transaction treated
as an Assumption hereunder, any Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Major Transaction, the
provisions of this Warrant and the Registration Rights Agreement (or
substantially similar instruments, if applicable) referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Warrant with the same effect as if such Successor Entity had been
named as the Company herein. Upon consummation of the Major Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon exercise or redemption of this Warrant at any time after the
consummation of the Major Transaction, in lieu of the shares of Common Stock (or
other securities, cash, assets or other property) issuable upon the exercise of
the Warrants prior to such Major Transaction, such shares of common stock (or
their equivalent) of the Successor Entity (or such shares of publicly traded
common stock (or their equivalent) if the Successor Entity is a Publicly Traded
Successor Entity), as adjusted in accordance with the provisions of this
Warrant. The

 

  -7-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

provisions of this Section 5.2(c)(ii) shall apply similarly and equally to
successive Major Transactions and shall be applied without regard to any
limitations on the exercise of this Warrant other than any applicable
limitations. Any assumption of Company obligations under this Section 5.2(c)(ii)
shall be referred to herein as an “Assumption”.

(iii) Notice; Major Transaction Redemption Right. At least thirty (30) days
prior to the consummation of any Major Transaction, but, in any event, no later
than three (3) Business Days following the public announcement of such Major
Transaction, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Major Transaction Notice”) [  *  ]. At any
time during the period beginning after the Holder’s receipt of a Major
Transaction Notice and ending five (5) Trading Days prior to the scheduled
consummation of such Major Transaction, the Holder may require the Company to
redeem (a “Redemption Upon Major Transaction”) all or any portion of this
Warrant not to be so assumed pursuant to the provisions of Section 5(c)(ii) by
delivering written notice thereof (“Major Transaction Redemption Notice”) to the
Company, which Major Transaction Redemption Notice shall indicate the portion of
the principal amount (the “Redemption Principal Amount”) of the Warrant that the
Holder is electing to have redeemed. The portion of this Warrant to be redeemed
pursuant to this Section 5(c)(iii) shall be redeemed by the Company at a price
(the “Major Transaction Warrant Redemption Price”) payable (x) in the case of a
Cash-Out Major Transaction (as defined below) or in the case of a Mixed Major
Transaction (as defined below) to the extent of the percentage of the cash
consideration in such Mixed Major Transaction (determined in accordance with the
definition of a Mixed Major Transaction below), in cash equal to the “Black
Scholes Value” determined by use of the Black Scholes Option Pricing Model using
the criteria set forth in Schedule 1 hereto (the “Black Scholes Value”), and
(y) in the case of a Major Transaction not described in the foregoing
proviso (x) or to the extent of the percentage of the consideration represented
by securities of the Successor Entity in a Mixed Major Transaction (as
determined in accordance with the definition of Mixed Major Transaction below),
in a number of shares of Redemption Shares equal to the Black Scholes Value of
the portion of this Warrant subject to redemption under this clause (y) divided
by [  *  ]% of the closing price of the Common Stock on the principal securities
exchange or other securities market on which the Common Stock is then being
traded on the Trading Day immediately preceding the date on which the Major
Transaction is consummated; provided, however, that Holder shall only receive up
to such amount of shares of Common Stock such that Holder and its Affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with the Holder’s for purposes of Section 13(d) of the Exchange
Act (including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) shall not
collectively beneficially own greater than 9.98% of the total number of shares
of Common Stock of the Company then issued and outstanding; and, provided
further, that the foregoing proviso shall not be construed to require any cash
payment by the Company of any remaining amount of any Major Transaction Warrant
Redemption Price.

For purposes hereof, the “Black-Scholes” value of a Warrant (or a portion
thereof) shall be determined by use of the Black Scholes Option Pricing Model
using the criteria set forth on Schedule 1 hereto.

(iv) Escrow; Payment of Major Transaction Warrant Redemption Price. Following
the receipt of a Major Transaction Redemption Notice from the Holder, the
Company shall not consummate a Major Transaction that is being treated as a
redemption in accordance with Section 5(c)(iii) above, unless either it obtains
the written agreement of the Successor Entity that payment of the Major
Transaction Warrant Redemption Price shall be made to the Holder upon
consummation of such Major Transaction or it shall first place into an escrow
account with an independent escrow agent, at least three (3) Business Days prior
to the closing date of the Major Transaction (the “Major Transaction Escrow
Deadline”), an amount in shares of Common Stock or cash, as applicable, equal to
the Major Transaction Warrant Redemption Price. Concurrently upon closing of
such Major Transaction, the Company shall have paid or shall instruct the escrow
agent to pay the Major Transaction Warrant Redemption Price to the Holder. For
purposes of determining the amount required to be placed in escrow pursuant to
the provisions of this Section (5)(c)(iv) and without affecting the amount of
the actual Major Transaction Warrant Redemption Price, the calculation of the
price referred to in clause (1) of the first column of Schedule 1 hereto with
respect to Stock Price shall be determined based on the Closing Market Price (as
defined therein) of the Common Stock using the Trading Day immediately preceding
the date that the funds are deposited with the escrow agent.

(v) Injunction. Following the receipt of a Major Transaction Redemption Notice
from the Holder, in the event that the Company attempts to consummate a Major
Transaction without either placing the Major Transaction Warrant Redemption
Price in escrow in accordance with Section 5(c)(iv) above or obtaining the
written agreement of the Successor Entity that payment of the Major Transaction
Warrant Redemption Price will be made to the Holder upon consummation of such
Major Transaction, the Holder shall have the right to apply for an injunction in
any state or federal courts sitting in the City of New York, borough of
Manhattan to prevent the closing of such Major Transaction until the Major
Transaction Warrant Redemption Price is paid to the Holder, in full.

 

  -8-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Redemptions required by this Section 5(c) shall be made in accordance with the
provisions of Section 12 and shall have priority to payments to holders of
Common Stock in connection with a Major Transaction. To the extent redemptions
required by this Section 5(c)(iii) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Warrant by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, until the Major Transaction Warrant
Redemption Price is paid in full, this Warrant may be exercised, in whole or in
part, by the Holder into shares of Common Stock, or in the event the Exercise
Date is after the consummation of the Major Transaction, shares of common stock
(or their equivalent) of the Successor Entity pursuant to Section 5(c). The
parties hereto agree that in the event of the Company’s redemption of any
portion of the Warrant under this Section 5(c), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 5(c) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

For purposes hereof:

“Cash-Out Major Transaction” means a Major Transaction in which the
consideration payable to holders of Common Stock in connection with the Major
Transaction consists solely of cash.

“Eligible Market” means the over the counter Bulletin Board, the New York Stock
Exchange, Inc., the NYSE Arca, the NASDAQ Capital Market, the NASDAQ Global
Market, the NASDAQ Global Select Market or the American Stock Exchange.

“Mixed Major Transaction” means a Major Transaction where the consideration
payable to shareholders of the Company consists partially of cash and partially
of securities of a Successor Entity. If the Successor Entity is a Publicly
Traded Successor Entity, the percentage of consideration represented by
securities of such Successor Entity shall be equal to the quotient of (x) the
product of the aggregate anticipated number of shares of the Publicly Traded
Successor Entity to be issued (based on the Trading Day preceding the first
public announcement of the Mixed Major Transaction) to holders of Common Stock
of the Company multiplied by the closing market price for such shares of the
Publicly Traded Successor Entity on its principal securities exchange on the
Trading Day preceding the first public announcement of the Mixed Major
Transaction, divided by (y) the sum of the amount determined in subclause (x)
plus the aggregate value of other consideration, including cash consideration,
in such Major Transaction. If the Successor Entity is a Private Successor
Entity, the percentage of consideration represented by securities of such
Successor Entity shall be determined in good-faith by the Company’s Board of
Directors.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, or, if there is more than one such Person or
Parent Entity, the Person or Parent Entity with the largest fair market value as
of the date of consummation of a Major Transaction (as determined in good-faith
by the Company’s Board of Directors).

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Private Successor Entity” means a Successor Entity that is not a Publicly
Traded Successor Entity.

“Publicly Traded Successor Entity” means a Successor Entity that is a publicly
traded corporation whose common stock is quoted on or listed for trading on an
Eligible Market (as defined above).

(d) Exercise Price Adjusted. As used in this Warrant, the term “Exercise Price”
shall mean the purchase price per share specified in Section 3(a) of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to time in accordance with the provisions of said subsection. No adjustment
made pursuant to any provision of this Section 5 shall have the net effect of
increasing or decreasing the Exercise Price in relation to the split adjusted
and distribution adjusted price of the Common Stock.

(e) Adjustments: Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.

 

  -9-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(f) Notice of Adjustments. Whenever the Exercise Price is adjusted pursuant to
the terms of this Warrant, the Company shall promptly mail to the Holder a
notice (an “Exercise Price Adjustment Notice”) setting forth the Exercise Price
after such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Exercise of the Warrant. For
purposes of clarification, whether or not the Company provides an Exercise Price
Adjustment Notice pursuant to this Section 5(f), upon the occurrence of any
event that leads to an adjustment of the Exercise Price, the Holders would be
entitled to receive a number of Exercise Shares based upon the new Exercise
Price, as adjusted, for exercises occurring on or after the date of such
adjustment, regardless of whether a Holder accurately refers to the adjusted
Exercise Price in the Exercise Form.

 

6. Fractional Interests.

No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next higher number of shares.

 

7. Reservation of Shares.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price as estimated
by the Company in good faith. If at any time the number of shares of Common
Stock authorized and reserved for issuance is below the number of shares
sufficient for the Exercise of this Warrant (a “Share Authorization Failure”)
(based on the Exercise Price in effect from time to time) as estimated by the
Company in good faith, the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of shareholders to authorize
additional shares to meet the Company’s obligations under this Section 7, in the
case of an insufficient number of authorized shares, and using reasonable best
efforts to obtain shareholder approval of an increase in such authorized number
of shares. The Company covenants and agrees that upon the Exercise of this
Warrant, all shares of Common Stock issuable upon such Exercise shall be duly
and validly issued, fully paid and nonassessable and not subject to preemptive
rights, rights of first refusal or similar rights of any person or entity.

 

8. Restrictions on Transfer.

(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D and exempt from state registration under applicable state
laws. The Warrant, the Common Stock issuable upon the Exercise of this Warrant
and any Redemption Shares issued pursuant hereto may not be pledged,
transferred, sold or assigned except pursuant to an effective registration
statement, pursuant to Rule 144 or after receipt by the Company of an opinion of
counsel for the Holder that any such pledge, transfer, sale or assignment shall
be exempt from the registration requirements of the Securities Act and
applicable state laws, including, without limitation, a so-called “4(1) and a
half” transaction. The Holder agrees to comply with the reporting obligations
applicable to it under Section 16 of the Exchange Act with respect to this
Warrant, the Warrant Shares, the Redemption Shares and any other shares of
Common Stock beneficially owned by it.

(b) Assignment. Subject to Section 8(a), the Holder may sell, transfer, assign,
pledge or otherwise dispose of this Warrant, in whole or in part; provided,
however, that any sale, transfer, assignment, pledge or other disposition of
this Warrant of any portion hereof shall relate to a portion of the Warrant
representing the right to purchase at least 100,000 shares of Common Stock (as
such amount may be adjusted from time to time pursuant to Section 5(b) hereof)
unless such disposition relates to the entire remaining outstanding portion of
this Warrant then held by such Holder. Holder shall deliver a written notice to
Company, substantially in the form of the Assignment attached hereto as Exhibit
B, indicating the person or persons to whom the Warrant shall be assigned and
the respective number of Warrant Shares to be assigned to each assignee. The
Company shall effect the assignment within three (3) Business Days of its
receipt of a properly completed and executed form of Assignment and, if required
by this Warrant, receipt by the Company of an opinion of counsel (the “Transfer
Delivery Period”), and shall deliver to the assignee(s) designated by Holder a
Warrant or Warrants of like tenor and terms for the appropriate number of
shares. This Warrant and the rights evidenced hereby shall inure to the benefit
of and be binding upon the successors and assigns of the Holder. The provisions
of this Warrant are intended to be for the benefit of all Holders from time to
time of this Warrant, and shall be enforceable by any such Holder. For avoidance
of doubt, in the event Holder

 

  -10-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

notifies the Company that such sale or transfer is a so called “4(1) and half”
transaction, the parties hereto agree that a legal opinion from outside counsel
for the Holder delivered to counsel for the Company substantially in the form
attached hereto as Exhibit C shall be the only opinion requirement to satisfy an
exemption from registration under the Securities Act to effectuate such “4(1)
and half” transaction.

 

9. Noncircumvention.

The Company hereby covenants and agrees that the Company will not, by amendment
of its articles of incorporation, bylaws or through any reorganization, transfer
of assets, consolidation, merger, scheme of arrangement, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith carry out all the provisions of this Warrant and take all
action as may be reasonably required to protect the rights of the Holder.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

10. Events of Failure; Definition of Black Scholes Value.

 

(a) Definitions.

The occurrence of each of the following shall be considered to be an “Event of
Failure.”

(i) A Delivery Failure occurs, where a “Delivery Failure” shall be deemed to
have occurred if the Company fails to use reasonable best efforts to deliver
Exercise Shares to the Holder within any applicable Delivery Period (other than
due to the limitations set forth in Section 1);

(ii) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to use reasonable best efforts to
issue this Warrant and/or Exercise Shares without a restrictive legend, or fails
to use reasonable best efforts to remove a restrictive legend, when and as
required under Section 2(e) hereof;

(iii) a Transfer Delivery Failure occurs, where a “Transfer Delivery Failure”
shall be deemed to have occurred if the Company fails to use reasonable best
efforts to deliver a Warrant within any applicable Transfer Delivery Period; and

(iv) a Registration Failure (as defined below) (subject to any Grace Periods).

For purpose hereof, “Registration Failure” means that (A) the Company fails to
file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement, or (B) the
Company fails to use reasonable best efforts to obtain effectiveness with the
SEC, prior to the Registration Deadline (as defined in the Registration Rights
Agreement), and if such Registration Statement is not so filed prior to the
Registration Deadline, as soon as possible thereafter, of any Registration
Statement (as defined in the Registration Rights Agreement) required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement, or fails to use
reasonable best efforts to keep such Registration Statement current and
effective as required in Section 3 of the Registration Rights Agreement, (C) the
Company fails to file any amendment to the Registration Statement, or any
additional Registration Statement required to be filed pursuant to Section 3(b)
of the Registration Rights Agreement within thirty (30) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to use reasonable best efforts to cause such amendment and/or new
Registration Statement to become effective within sixty (60) days of the
applicable Registration Trigger Date, and, if such effectiveness does not occur
within such period, as soon as possible thereafter, or (iv) any Registration
Statement required to be filed under the Registration Rights Agreement, after
its initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of all of the
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder (whether by reason of the Company’s failure to
amend or supplement the prospectus included therein in accordance with the
Registration Rights Agreement, the Company’s failure to file and use reasonable
best efforts to obtain effectiveness with the SEC of an additional Registration
Statement or amended Registration Statement required pursuant to Section 3 of
the Registration Rights Agreement or otherwise, but subject to Section 3(q) of
the Registration Rights Agreement), (D) the Company fails to provide a
reasonable written response to any comments to any Registration Statement
submitted by the SEC within twenty-five (25) days of the date that such SEC
comments are received by the Company or (E) the Company fails to file with the
SEC the Shelf Registration Statement(s) as required under

 

  -11-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Section 4(c) hereof and to use reasonable best efforts to cause any such
Registration Statement(s) to become effective as soon as possible after such
filing and to use reasonable best efforts to ensure that any such Shelf
Registration Statement shall continuously be effective, in each case, in
accordance with Section 4(c) hereof, in each case other than as a result of the
failure of any Holder or Buyer (as defined in the Registration Rights Agreement)
to provide applicable information or otherwise comply with its obligations under
the Registration Rights Agreement).

(b) Failure Payments; Black-Scholes Determination. The Company understands that
any Event of Failure (as defined above) could result in economic loss to the
Holder. In the event that any Event of Failure occurs (other than an Event of
Failure caused by the submission of any incomplete or inaccurate information
required to be furnished by the Holder, as compensation to the Holder for such
loss, the Company agrees to pay (as liquidated damages and not as a penalty) to
the Holder an amount payable in Redemption Shares that are valued for these
purposes at [ * ]% of the Volume Weighted Average Price on the date of such
calculation (“Failure Payments”) at a rate of 18% per annum (or the maximum rate
permitted by applicable law, whichever is less) of the Black-Scholes value (as
determined below) of the remaining unexercised portion of this Warrant on the
date of such Event of Failure (as recalculated on the first Business Day of each
month thereafter for as long as Failure Payments shall continue to accrue),
which shall accrue daily from the date of such Event of Failure until the Event
of Failure is cured, accruing daily and compounded monthly, provided, however,
the Holder shall receive up to such amount of Redemption Shares such that Holder
and any other persons or entities whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act (including shares held by any “group” of which the Holder is a
member, but excluding shares beneficially owned by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) shall
not collectively beneficially own greater than 9.98% of the total number of
shares of Common Stock of the Company then issued and outstanding; and, provided
further, that the foregoing proviso shall not be construed to require any cash
payment by the Company of any remaining amount of any Failure Payment. For
purposes of clarification, it is agreed and understood that Failure Payments
shall continue to accrue following any Event of Default until the applicable
Default Amount is paid in full.

Notwithstanding the above, in the event that the Company (i) has, by the Filing
Deadline (as defined the Registration Rights Agreement) filed a Registration
Statement (as defined in the Registration Rights Agreement) covering the number
of shares required by the Registration Rights Agreement, (ii) has responded in
writing to any comments to the Registration Statement that the Company has
received from the SEC, within ten (10) Business Days of such receipt, and
nevertheless the SEC has not declared effective a Registration Statement
covering the full number of Warrant Shares issuable upon exercise of the
Warrants by the Registration Deadline (as defined in the Registration Rights
Agreement) and (iii) any Failure Payments are required, then the Failure
Payments attributable to such late Registration Effectiveness shall be reduced
from 18% to 15% (calculated as set forth above). The Company shall satisfy any
Failure Payments incurred under this Section pursuant to Section 10(c) below.
Failure Payments are in addition to any Shares that the Holder is entitled to
receive upon Exercise of this Warrant.

For purposes hereof, the “Black-Scholes” value of a Warrant shall be determined
by use of the Black-Scholes Option Pricing Model using the criteria set forth on
Schedule 1 hereto.

(c) Payment of Accrued Failure Payments. The shares representing accrued Failure
Payments for each Event of Failure shall be issued and delivered on or before
the tenth (10th) Business Day of each month following a month in which Failure
Payments accrued. Nothing herein shall limit the Holder’s right to pursue actual
damages (to the extent in excess of the Failure Payments) for the Company’s
Event of Failure, and the Holder shall have the right to pursue all remedies
available at law or in equity (including a decree of specific performance and/or
injunctive relief). Notwithstanding the above, if a particular Event of Failure
results in an Event of Default pursuant to Section 11 hereof, then the Failure
Payment, for that Event of Failure only, shall be considered to have been
satisfied upon payment to the Holder of an amount equal to the greater of
(i) the Failure Payment, or (ii) the Default Amount payable in accordance with
Section 11.

(d) Maximum Interest Rate. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

11. Default and Redemption.

(a) Events Of Default. Each of the following events shall be considered to be an
“Event of Default,” unless waived by the Holder:

 

  -12-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(i) Failure To Effect Registration. With respect to all Registration Failures
other than as provided in clause (E) of the definition of “Registration
Failure”, a Registration Failure occurs and remains uncured for a period of more
than thirty (30) (or ninety (90) days in the case where the Company (i) has, by
the Filing Deadline (as defined the Registration Rights Agreement) filed a
Registration Statement (as defined in the Registration Rights Agreement)
covering this Warrant and the number of shares required by the Registration
Rights Agreement, and (ii) has responded in writing to any comments to the
Registration Statement that the Company has received from the SEC, within ten
(10) Business Days of such receipt, and nevertheless the SEC has not declared
effective a Registration Statement covering this Warrant and the Shares by the
Registration Deadline (as defined in the Registration Rights Agreement)) and
such Registration Failure relates solely to the Company’s failure to have the
Registration Statement declared effective by the Registration Deadline (as
defined in the Registration Rights Agreement); and with respect to a
Registration Failure provided in clause (E) of the definition of “Registration
Failure”, such Registration Failure occurs and remains uncured for a period of
more than thirty (30) days.

(ii) Failure To Deliver Common Stock. A Delivery Failure (as defined above)
occurs and remains uncured for a period of more than [ * ] ([ * ]) days; or at
any time, the Company announces or states in writing that it will not honor its
obligations to issue shares of Common Stock to the Holder upon Exercise by the
Holder of the Exercise rights of the Holder in accordance with the terms of this
Warrant.

(iii) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of thirty (30) days; and

(iv) Corporate Existence; Major Transaction. The Company has consummated a Major
Transaction without paying the Major Transaction Warrant Redemption Price, as
required, to the Holder pursuant to Section 5(c)(iii) or, if the Holder elected
an Assumption pursuant to Section 5(c)(ii), the Company has failed to meet the
Assumption requirements of Section 5(c)(ii) prior to consummating a Major
Transaction, as required.

 

(b) Mandatory Redemption.

(i) Mandatory Redemption Amount. If any Events of Default shall occur then,
unless waived by the Holder, upon the occurrence and during the continuation of
any Event of Default, at the option of the Holder, such option exercisable
through the delivery of written notice to the Company by such Holder (the
“Default Notice”), the outstanding amount of this Warrant shall be immediately
redeemed by the Company and the Company shall pay to the Holder (a “Mandatory
Redemption”), in full satisfaction of its obligations hereunder, an amount in
Redemption Shares that are valued for these purposes at [ * ]% of the average
Volume Weighted Average Price for the five (5) Business Days prior to the date
of the applicable Default Notice (the “Mandatory Redemption Amount” or the
“Default Amount”) equal to the greater of (i) the Black-Scholes value (as
determined in accordance with Section 10(b)) of the remaining unexercised
portion of this Warrant on the date of such Default Notice and (2) the
Black-Scholes value (also as determined in accordance with Section 10(b)) of the
remaining unexercised portion of this Warrant on the Trading Day immediately
preceding the date that the Mandatory Redemption Amount is paid to the Holder,
provided, however, Holder shall receive up to such amount of Redemption Shares
such that Holder and its Affiliates and any other persons or entities whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act (including shares held by any
“group” of which the Holder is a member, but excluding shares beneficially owned
by virtue of the ownership of securities or rights to acquire securities that
have limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) shall not collectively beneficially own greater
than 9.98% of the total number of shares of Common Stock of the Company then
issued and outstanding; and, provided further, that the foregoing proviso shall
not be construed to require any cash payment by the Company of any remaining
amount of any Mandatory Redemption Amount.

The shares representing the Mandatory Redemption Amount shall be issued within
seven (7) Business Days following the date of the applicable Default Notice, if
provided pursuant to the terms of this Warrant.

(ii) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Redemption shall give
rise to liquidated damages and not penalties. The parties further acknowledge
that (i) the amount of loss or damages likely to be incurred by the Holder is
incapable or is difficult to precisely estimate, (ii) the amounts specified bear
a reasonable proportion and are not plainly or grossly disproportionate to the
probable loss likely to be incurred by the Holder, and (iii) the parties are
sophisticated business parties and have been represented by sophisticated and
able legal and financial counsel and negotiated this Agreement at arm’s length.

(c) Remedies, Other Obligations, Breaches And Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, the Facility Agreement and the
Registration Rights Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing

 

  -13-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

Section 12. Holder’s Redemptions.

In the event that the Holder has sent a Default Notice or a Major Transaction
Redemption Notice to the Company pursuant to Section 5(c) or a Default Notice
pursuant to Section 11(b)(i), respectively (each, a “Redemption Notice”), the
Holder shall promptly submit this Warrant to the Company. If the Holder has
submitted a Major Transaction Redemption Notice in accordance with
Section 5(c)(iii), the Company shall deliver the applicable Major Transaction
Warrant Redemption Price to the Holder concurrently with or prior to the
consummation of such Major Transaction pursuant to the payment terms of such
transaction. In the event that the Company does not pay the applicable Major
Transaction Warrant Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid Major
Transaction Warrant Redemption Price in full, the Holder shall have the option,
in lieu of redemption, to require the Company to promptly return to the Holder
all or any portion of this Warrant that was submitted for redemption and for
which the applicable Major Transaction Warrant Redemption Price (together with
any late charges thereon) has not been paid. Upon the Company’s receipt of such
notice, (x) the applicable Redemption Notice shall be null and void with respect
to such Redemption Principal Amount, (y) the Company shall immediately return
this Warrant, or issue a new Warrant to the Holder representing the portion of
this Warrant that was submitted for redemption and (z) the Exercise Price of
this Warrant or such new Warrant shall be adjusted to the lesser of (A) the
Exercise Price as in effect on the date on which the applicable Redemption
Notice is voided and (B) the lowest closing price for the Common Stock on
NASDAQ, or, if NASDAQ is not the principal trading market for the Common Stock,
the principal securities exchange or other securities market on which the Common
Stock is then being traded, during the period beginning on and including the
date on which the applicable Redemption Notice is delivered to the Company and
ending on and including the date on which the applicable Redemption Notice is
voided. The Holder’s delivery of a notice voiding a Redemption Notice and
exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Failure Payments which have accrued prior to
the date of such notice with respect to the Warrant subject to such notice.

 

13. Benefits of this Warrant.

Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.

 

14. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

  -14-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

15. Loss of Warrant.

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

 

16. Notice or Demands.

Notices or demands pursuant to this Warrant to be given or made by Holder to or
on the Company shall be sufficiently given or made if sent by overnight delivery
with a nationally recognized overnight courier service or by certified or
registered mail, return receipt requested, postage prepaid, and addressed, until
another address is designated in writing by the Company, to the address set
forth in Section 2(a) above. Notices or demands pursuant to this Warrant to be
given or made by the Company to or on Holder shall be sufficiently given or made
if sent by overnight delivery with a nationally recognized overnight courier
service or by certified or registered mail, return receipt requested, postage
prepaid, and addressed, to the address of Holder set forth in the Company’s
records, until another address is designated in writing by Holder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  -15-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the _____
day of _______________, ____.

 

ZYMOGENETICS, INC. By:      

Print Name:

Title:

 

  -16-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE FORM FOR WARRANT

TO: ZYMOGENETICS, INC.

The undersigned hereby irrevocably Exercises the right to purchase
                     of the shares of Common Stock (the “Common Stock”) of
ZYMOGENETICS, INC., a Washington corporation (the “Company”), evidenced by the
attached warrant (the “Warrant”), and herewith makes payment of the Exercise
Price with respect to such shares in full, all in accordance with the conditions
and provisions of said Warrant.

1.     The undersigned agrees not to offer, sell, transfer or otherwise dispose
of any of the Common Stock obtained on Exercise of the Warrant, except in
accordance with the provisions of Section 8 of the Warrant.

2.     The undersigned requests that any stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and a warrant
representing any unexercised portion hereof be issued, pursuant to the Warrant
in the name of the undersigned and delivered to the undersigned at the address
set forth below.

3.     The undersigned is exercising the attached Warrant pursuant to Cashless
Exercise as set forth in the Warrant.

Dated:                                                             

 

 

 

Signature

 

 

 

Print Name

 

 

 

Address

NOTICE

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

  A-1   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase                      shares of the Common Stock of
ZYMOGENETICS, INC., a Washington corporation, evidenced by the attached Warrant
and does hereby irrevocably constitute and appoint                      attorney
to transfer the said Warrant on the books of the Company, with full power of
substitution in the premises.

The undersigned hereby certifies that the Warrant is being sold, assigned or
transferred in accordance with Section 8 of the Warrant and all applicable
securities laws.

 

Dated:                                                                          
    Signature

Fill in for new registration of Warrant:

 

         Name              Address             

Please print name and address of assignee

(including zip code number)

   

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

  B-1   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

                    , 20    

[                    ]

 

Re: Zymogenetics, Inc. (the “Company”)

Dear Sir:

[                    ] (“[                    ]”) intends to transfer
                     Warrants (the “Warrants”) of the Company to
                     (“                    ”) without registration under the
Securities Act of 1933, as amended (the “Securities Act”). In connection
therewith, we have examined and relied upon the truth of representations
contained in an Investor Representation Letter attached hereto and have examined
such other documents and issues of law as we have deemed relevant.

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Warrants by                      to                      may be effected
without registration under the Securities Act, provided, however, that the
Warrants to be transferred to                      contain a legend restricting
its transferability pursuant to the Securities Act and that transfer of the
Warrants is subject to a stop order.

The foregoing opinion is furnished only to                              and may
not be used, circulated, quoted or otherwise referred to or relied upon by you
for any purposes other than the purpose for which furnished or by any other
person for any purpose, without our prior written consent.

Very truly yours,

 

  C-1   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

[FORM OF INVESTOR REPRESENTATION LETTER]

                    , 20        

[                    ]

Gentlemen:

                     (“            ”) has agreed to purchase
                     Warrants (the “Warrants”) of Zymogenetics, Inc. (the
“Company”) from [            ] (“[            ]”). We understand that the
Warrants are “restricted securities.” We represent and warrant that ______ is a
sophisticated institutional investor that qualifies as an “Accredited Investor”
as defined in Rule 501 of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”).

________ represents and warrants as of the date hereof as follows:

1. That it is acquiring the Warrants and the shares of common stock, no par
value per share, underlying such Warrants (the “Exercise Shares”) solely for its
account for investment and not with a view to or for sale or distribution of
said Warrants or Exercise Shares or any part thereof. ________ also represents
that the entire legal and beneficial interests of the Warrants and Exercise
Shares _________ is acquiring is being acquired for, and will be held for, its
account only;

2. That the Warrants and the Exercise Shares have not been registered under the
Securities Act on the basis that no distribution or public offering of the stock
of the Company is to be effected. _______ realizes that the basis for the
exemption may not be present if, notwithstanding its representations, _______
has a present intention of acquiring the securities for a fixed or determinable
period in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. _______
has no such present intention;

3. That the Warrants and the Exercise Shares must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available. ________ recognizes that the Company has no
obligation to register the Warrants, or to comply with any exemption from such
registration;

4. That neither the Warrants nor the Exercise Shares may be sold pursuant to
Rule 144 adopted under the Securities Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about Company, the resale
following the required holding period under Rule 144 and the number of shares
being sold during any three month period not exceeding specified limitations;

5. That it will not make any disposition of all or any part of the Warrants or
Exercise Shares in any event unless and until:

(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

(ii) _________ shall have notified the Company of the proposed disposition and,
in the case of a sale or transfer in a so-called “4(1) and a half” transaction,
shall have furnished counsel to the Company with an opinion of counsel,
reasonably satisfactory to counsel to the Company, that no registration under
the Securities Act or qualification under any state securities laws is required
for the proposed disposition.

We acknowledge that if a registration statement is not effective, the Warrant
and the Exercise Shares shall bear in substantially similar form any or all of
the following restrictive legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (I) A REGISTRATION
STATEMENT REGISTERING SUCH SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS

 

    [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

SHALL HAVE BECOME EFFECTIVE, OR (II) THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS INCLUDING PURSUANT TO A SO-CALLED “4(1) AND A HALF” TRANSACTION,
OR (III) SUCH SECURITIES ARE SOLD PURSUANT TO RULE 144 OR RULE 144A.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF JUNE 26, 2008, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

“THE COMPANY SHALL NOT ISSUE PURSUANT TO THIS CERTIFICATE AND ANY OTHER WARRANT
CERTIFICATES OR OTHER SECURITIES OF THE COMPANY ISSUED PURSUANT TO THE FACILITY
AGREEMENT DATED AS OF JUNE 26, 2008 (THE “FACILITY AGREEMENT”), AS AMENDED FROM
TIME TO TIME, AND THE HOLDER SHALL HAVE NO RIGHT TO ACQUIRE PURSUANT TO THIS
CERTIFICATE AND ANY OTHER WARRANT CERTIFICATES OR OTHER SECURITIES OF THE
COMPANY ISSUED PURSUANT TO THE FACILITY AGREEMENT, ANY SHARES OF COMMON STOCK
UPON EXERCISE AND/OR CONVERSION OF THIS CERTIFICATE AND ANY OTHER WARRANT
CERTIFICATES OR OTHER SECURITIES OF THE COMPANY ISSUED PURSUANT TO THE FACILITY
AGREEMENT, THAT WOULD IN THE AGGREGATE EXCEED 13,675,091 SHARES OF COMMON STOCK.
COPIES OF THE FACILITY AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST
MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.”

At any time and from time to time after the date hereof, _________ shall,
without further consideration, execute and deliver to [            ] or the
Company such other instruments or documents and shall take such other actions as
they may reasonably request to carry out the transactions contemplated hereby.

Very truly yours,

 

  -2-   [  *  ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 1

Black-Scholes Value

 

    

Calculation Under Section 5(c)(iii)

        

Calculation Under Section 10(b) or 11(b)

Remaining Term        Number of calendar days from date of public announcement
of the Major Transaction until the last date on which the Warrant may be
exercised.       Number of calendar days from date of the Event of Failure until
the last date on which the Warrant may be exercised. Interest Rate    A
risk-free interest rate corresponding to the US$ LIBOR/Swap rate for a period
equal to the Remaining Term.       A risk-free interest rate corresponding to
the US$ LIBOR/ Swap rate for a period equal to the Remaining Term. Volatility   
[ * ]       [ * ] Stock Price    [ * ]       [ * ] Dividends    Zero.      
Zero.

 

  S-1   [  *  ] Confidential Treatment Requested